DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claims 1-12 are under examination on the merits.
Claims 1, 13, 19 are amended.
No claims are canceled or newly added.
Election/Restrictions
The election of Group I claims 1-12 with traverse set forth in the previous action is not disputed by applicant. This requirement is made final.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 4, 6-9, 11 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20130068693 by Rabins et al as evidenced by “SiliaMetS Metal Scavengers” by Silicycle and further evidenced by “SiliaMetS Thiol” by Silicycle in the previous action amended herein to a 103 rejection set forth below.

Claim Rejections - 35 USC § 103
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130068693 by Rabins et al as evidenced by “SiliaMetS Metal Scavengers” by Silicycle and further evidenced by “SiliaMetS Thiol” by Silicycle.
Rabins describes solid phase extraction media. 
Regarding claim 1, Rabins describes a porous polymeric structure with a plurality of particles entrapped in the matrix (abstract). The particles are optionally "SILIABOND- THIOL" available from Silicycle, Inc (Table 1); this is now rebranded as SilaMetS Thiol (“SiliaMetS Metal Scavengers” by Silicycle p.6 paragraph 1) and constitutes silica particles with thiol functionality on their surface (“SiliaMetS Metal Scavengers” by Silicycle p.7 paragraph 1 and “Silia MetS Thiol” p.1).  Silica particles are instantly described as acoustically active (instant publication paragraph 14). Rabins describes the silica “as at least 50, 60, 70, 80, 85 or even 90 weight % based on the total weight of the solid phase extraction media” (paragraph 45). 
Regarding air flow resistance, Rabins describes the Gurley air permeability of “at least 0.1 second, preferably at least 2-4 seconds, and more preferably at least 4 seconds for 100 mL of air” (paragraph 52). Rabins describes the thickness of the sheet as optionally 0.5mm, equivalent to the 500 microns under which air flow resistance is instantly standardized (Rabins paragraph 50). To arrive at an instant equivalent, using 50 mL of air, simply divide Rabins’ disclosed values by 2. Thus Rabins describes a range expected to significantly overlap with the claimed range.
Regarding the newly claimed areal coverage, Rabins is silent. However, Rabins states that the particles are mechanically entrapped or entangled in polymeric fibers and are not covalently bonded (paragraph 46). Rabins describes a particle amount overlapping with that instantly disclosed (see above) and describes particles with an average diameter coinciding with the instant preferred range (Rabins paragraph 44; instant publication paragraph 27). Impeding access to the particle surface would be antithetical to Rabins’ invention, since Rabins uses the particles to remove metals (Rabins paragraph 37); i.e. the metals need access to the particles’ surface to be entrapped. Due to the above factors, one of ordinary skill would reasonably expect the areal coverage to fall within the claimed range.
Regarding the newly claimed enhanced sound pressure level, Rabins is silent. The instant specification sets forth enhanced sound pressure level in Example 1 and 3 (instant Fig.4c, 7c), while the enhanced sound pressure level is not present in Comparative Example A (instant Fig.6c). The difference between Example 1 and Comparative Example A is simply the ratio of alumina:polymer (instant publication paragraph 98). Example 1 sets forth a ratio of alumina: UHMWPE of 93.45:6.55 and Comparative Example A has a ratio of alumina: UHMWPE of 85:15. Rabins discloses the inorganic silica “as at least 50, 60, 70, 80, 85 or even 90 weight % based on the total weight of the solid phase extraction media” i.e. up to an amount closer to instant Example 1 than Comparative Example A. 
Furthermore, instant Comparative Example A also has an extremely high air flow resistance, outside the claimed range. Further of interest, once the film of Comparative Example A is stretched (i.e., exposing more of the surface area of alumina and lowering air flow resistance), it does enhance the sound pressure level (Example 3, instant publication paragraph 101-103, Fig. 7c). Furthermore there is no numerical requirement for the claimed enhancement. Since Rabins discloses inorganic particles in the amount and size of instant, which have exposed surfaces (see “areal coverage” paragraph above) and a material with an expected air flow resistance coinciding with the instant (see “air flow resistance” paragraph above), one of ordinary skill would reasonably expect enhancement of the sound pressure level as instantly claimed.
Regarding Rabins’ material’s air flow, particle weight fraction, areal coverage and enhanced sound pressure level, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Rabins material would possess values overlapping with the claimed range.

Regarding claim 2, Rabins describes the basis weight of the sheet as 250 to 5000 g/m2 (paragraph 52) and the thickness as between preferably 0.5mm and 15 mm (claims 14, 15). This gives a density of optionally, with a thickness of 0.5mm, 0.5 to 10 g/cm3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Rabins describes values overlapping with the claimed range.

Regarding claim 3, Rabins does not explicitly measure porosity but does state that void volumes in the range of 20-80% are useful (paragraph 53). The instant appears to measure porosity by volume of voids (instant publication paragraph 39) as well, so the values are comparable and Rabins describes values within the claimed range.  

Regarding claim 4, Rabins describes "SILIABOND- THIOL" available from Silicycle, Inc (Table 1); this is now rebranded as SilaMetS Thiol (“SiliaMetS Metal Scavengers” by Silicycle p.6 paragraph 1) and constitutes silica particles with thiol functionality on their surface (“SiliaMetS Metal Scavengers” by Silicycle p.7 paragraph 1 and “Silia MetS Thiol” p.1).  Silica particles are metal oxide particles which are instantly described as acoustically active (instant publication paragraph 14).

Regarding claim 5, Rabins describes particles with an average diameter of optionally less than 10 microns (paragraph 44). 


Regarding claim 6, SilaMetS Thiol by Silicyle describes a specific surface area of 480-500 m2/g. Alternatively, Rabins describes particles of a size (see rejection of claim 5) and identity (see rejection of claim 1) coinciding with the instant specification. Given this and the fact that the instant claim is to only one endpoint, one of ordinary skill would reasonably expect the surface area of Rabins to at least overlap with that claimed. 

Regarding claim 7, the surface thiol on Silabond-thiol renders the silica more hydrophobic. 

Regarding claim 8, Rabins discloses fluorinated polymers, chlorinated polymers, polyolefins, polyamides, polyimides, polyethers, poly(ether sulfones), poly(sulfones), poly(carbonates) and combinations thereof  (paragraph 22). Polyethylene and polyamides at least are demonstrated (paragraph 68).

Regarding claim 9, Rabins describes a plurality of interconnected fibrils (claim 1). 

Regarding claim 11, Rabins describes a thickness of 0.2-5mm (paragraph 50). 


The rejection in the previous action of claims 1-8, 10-12 under 35 U.S.C. 103 as being unpatentable over US 4877679 by Leatherman et al as evidenced by “Standard Test Method for Resistance of Nonporous Paper to Passage of Air” by ASTM International is repeated and amended herein to reflect applicant’s amendment. Specifically, 
Leatherman describes a multilayer article of microporous and porous materials.
Regarding claim 1, Leatherman describes, for example, a porous polymeric network structure with a plurality of silica particles distributed within the polymeric structure (col 1 ln 35-50). The instant specification describes “acoustically active particles” as including silica particles (instant publication paragraph 14). Leatherman describes the silica filler as constituting 50-90 wt% of the material (col 1 ln 49-50) and describes a passage of twice as much air (100 cc) in times well below the instant upper limit of 100 seconds (Table VI “Gurley Air flow”) . 
Although the passage of air measured by Leatherman is not exactly the same as the instant specification, for example in Table VI Leatherman describes 47 seconds for the passage of 100cc of air through a 178 micron-thick sample. In the instant terms this is (47/2/178*500) 66 seconds/50mL/500microns. Leatherman uses ASTM standard D726 (col 16 Table III), which also uses water pressure to force through the air (ASTM p.2 Fig 1 and item 5), similar to instant. Therefore one of ordinary skill would reasonably expect Leatherman’s material to at least overlap with the claimed range. See also Leatherman Table VII-X.
Regarding the newly claimed average percent areal coverage, Leatherman is silent. However, it would be expected to at least overlap with the instant range because Leatherman’s material is so similar to the instant material. Specifically, Leatherman describes a microporous layer of UHMWPE that is stretched after addition of up to 90% finely divided particulate filler, which is optionally alumina (col 7 ln 35-40; col 4 ln 30-35; col 4 ln 23; col 5 ln 63-65; col 1 ln 37-41; col 9 ln 18-21). This is consistent with the instant preparation of a UHMWPE (instant Example 1) with a similar ratio of alumina: UHMWPE which is subsequently stretched (instant Example 2). Also, the instant filler is optionally silica (instant publication paragraph 14). Leatherman’s size of filler particles coincides with the instant disclosure (see rejection of claim 5 below). Furthermore, the claimed range is large with only one endpoint. Since the materials and preparation are so similar, the average percent areal coverage would be expected.
Regarding the newly claimed enhanced sound pressure level, Leatherman is silent. However, it would be expected to at least overlap with the claimed range because Leatherman’s material is so similar. See “areal coverage” paragraph above. Furthermore, the instant specification demonstrates that the sound pressure level is not met only in Comparative Example A, which is not stretched and thus has high air flow resistance. Once the film of Comparative Example A is stretched (i.e., exposing more of the surface area of alumina and lowering air flow resistance), it does enhance the sound pressure level (Example 3, instant publication paragraph 101-103, Fig. 7c). Leatherman describes stretching in similar ratios to instant Example 3 (Leatherman col 9 ln 18-25). Furthermore there is no numerical requirement for the claimed enhancement. Thus the sound pressure level would be expected in Leatherman.
Regarding the weight fraction, air flow resistance and areal coverage, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Leatherman describes or would exhibit values overlapping with the claimed ranges.

Regarding claim 2, Leatherman describes the weight in g/m2 (Table VI) but is silent as to density. However, Leatherman also describes thicknesses in the claimed range (e.g. Table VI, 76-178 microns thick). This leads to a density of (.0027g/cm2/.0178cm) 0.151 g/cm3 for example for Example 1 in table VI. Density is a necessarily present property which depends on porosity and materials present in the composite. Leatherman describes significantly overlapping amounts of particles and polymer (see rejection of claim 1 above) and porosity (see rejection of claim 3 below). The identity of the particles exemplified is silica, which is instantly encouraged (paragraph 14) in sizes that overlap with the instantly preferred range (see rejection of claim 5 below) and a polymer of ultrahigh molecular weight polyolefin, also instantly described (see rejection of claim 8 below). Given these similarities which determine density, one of ordinary skill would reasonably expect the density of Leatherman to overlap significantly with that claimed, and such values can be calculated from the thickness and weight (g/m2) of each of Leatherman’s examples. 

Regarding claim 3, Leatherman describes the claimed porosity, for example see Table VI with values 89-93% porosity. See also Leatherman Table VII-X. 


 Regarding claim 4, Leatherman describes many acoustically active metal oxide particles including silica (col 4 ln 9) optionally in combination with iron oxide, zirconia, alumina or magnesia which are also instantly described as “acoustically active” among other metal oxides which may also be acoustically active (col 4 ln 20-25). 

Regarding claim 5, Leatherman describes at least 90 wt% of the siliceous filler with a gross particle size between 5-40, preferably 10-30 microns, which would lead to an average particle size overlapping with the claimed range (col 3 ln 59-col 4 ln 4). Leatherman further notes that processing may further reduce the size of the particles in the resultant composite (col 4 ln 2-4). 

Regarding claim 6, although Leatherman is silent as to the specific surface area of his particles, this property is necessarily present and depends on the size and identity of the particles. Leatherman describes particles of a size (see rejection of claim 5) and identity (see rejection of claim 1) coinciding with the instant specification. Given this and the fact that the instant claim is to only one endpoint, one of ordinary skill would reasonably expect the surface area of Leatherman to at least overlap with that claimed. 

Regarding claim 7, Leatherman describes water-insoluble fillers as comprising the filler particles, including zirconia, magnesia, alumina, and iron oxide (col 4 ln 20-25), which are instantly described acoustically active metal oxide particles. 

Regarding claim 8, Leatherman describes for example UHMWPE, which is a polyolefin (col 1 ln 38-45). 

Regarding claim 10, Leatherman describes UHMWPE, which is defined by having a molecular weight of at least 1x106. This is expected to overlap with the claimed range. 

Regarding claim 11, Leatherman describes thicknesses in the claimed range (e.g. Table VI, 76-178 microns thick).  See also Leatherman Table VII-X.

Regarding claim 12, although Leatherman describes a different method of preparation (stretching to form pores), the claim is to a product not a process of making. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The solvent is not necessarily present in the instant final product (e.g. instant publication paragraph 48 100% solvent removal). Therefore, since Leatherman describes all the physical attributes of the final product, Leatherman meets the claim.


Response to Arguments
Applicant’s argument p.5-7 of Remarks submitted 3/21/22 has been considered but is not persuasive. Applicant states that neither Rabins nor Leatherman disclose the newly claimed areal coverage or enhanced sound pressure level. This is not found convincing for reasons set forth in rejection above. Both areal coverage and sound pressure level are properties, and one of ordinary skill would reasonably expect them to be present in the applied prior art in the claimed ranges. Prima facie case for obviousness of chemical composition is established if there is structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, and if prior art gives reason or motivation to make claimed composition; burden and opportunity then falls on applicant to rebut prima facie case through showing that claimed composition possesses unexpectedly improved properties or properties lacking in prior art, that prior art is so deficient that there is no motivation to make changes that otherwise appear obvious, or by any other pertinent argument or presentation of evidence. (In re Dillon 16 USPQ2d 1897).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766